DETAILED ACTION
This Office action is in response to Amendment filed on 03/31/2022.  Claims 1, 3-9, 11, and 13-19 are amended with claims 21 previously canceled.  Claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 6), filed on 03/31/2022, with respect to the 103 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 03/31/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangalvedkar et al. (US 2020/0177589 A1, hereinafter “Mangalvedkar”) in view of Chen et al. (US 2017/0235783 A1, hereinafter “Chen”) further in view of Brock et al. (US 2008/0059536 A1, hereinafter “Brock”).

Regarding claim 1 (and similarly claim 11), Mangalvedkar discloses:
A method comprising:
generating a multi-level policy for a set of Internet of Things (IoT) devices, the multi-level policy comprising a first policy at a low level of abstraction (creating rules for network of IoT devices defined based on IoT device type and metadata, Mangalvedkar: [0031], [0082]);
discovering an Internet Protocol (IP) endpoint, the IP endpoint corresponding to an IoT device (registering unprovisioned IoT device, Mangalvedkar: [0099]);
classifying the IP endpoint (determining device type of IoT device, Mangalvedkar: [0100], [0107]);
applying the generated multi-level policy to the IP endpoint based on the classification of the IP endpoint (applying rules to IoT device based on IoT device type, Mangalvedkar: [0086], [0107]).
Mangalvedkar does not explicitly disclose:
the multi-level policy including a second policy at a high level of abstraction, wherein the first policy at the low level of abstraction is generated at least in part in response to a specification of the second policy at the high level of abstraction.
However, in the same field of endeavor, Chen teaches:
the multi-level policy including a second policy at a high level of abstraction (creating rules based on events generated by IoT devices, Chen: [0041], [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangalvedkar in view of Chen in order to further modify the method of creating and applying rules for IoT devices based on device type and metadata from the teachings of Mangalvedkar with the method of creating and applying policies for IoT devices based on events from the teachings of Chen.
One of ordinary skill in the art would have been motivated because it would have allowed high performance and scalable rule executions in IoT system (Chen: [0012]).
Mangalvedkar in view of Chen does not explicitly disclose:
wherein the first policy at the low level of abstraction is generated at least in part in response to a specification of the second policy at the high level of abstraction.
However, in the same field of endeavor, Brock teaches:
wherein the first policy at the low level of abstraction is generated at least in part in response to a specification of the second policy at the high level of abstraction (generating lower level rules based on selection of higher level rule, Brock: [0046]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangalvedkar in view of Chen further in view of Brock in order to further modify the method of creating and applying policies for IoT devices based on device type, metadata, and events from the combined teachings of Mangalvedkar and Chen with the method of generating lower level policies based on higher level policy from the teachings of Brock.
One of ordinary skill in the art would have been motivated because it would have enabled hierarchical selection of rules (Brock: [0046]).

Regarding claim 2, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
detecting a deviation from the multi-level policy in operation of the IoT device (detecting deviation from existing rules based on metadata, Mangalvedkar: [0070]); and
generating and sending an alert to an administrator of the network (generating and sending alert to provisioning service, Mangalvedkar: [0070]).

Regarding claim 3, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein the first policy at the low level of abstraction is one or more of context-based and packet-based (rules based on IoT device type and metadata, Mangalvedkar: [0087], [0088]).

Regarding claim 4, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein the first policy at the low level of abstraction is at least context-based, and context includes one or more of background event context, identity-based context, and group-based context (rules based on IoT device type and metadata, Mangalvedkar: [0087], [0088]).

Regarding claim 5, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein the first policy at the low level of abstraction is at least packet-based, and is based at least in part on patterns in packets that match regular expressions of policy rules (rules based on IoT device type and metadata, Mangalvedkar: [0087], [0088]).

Regarding claim 6, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein the second policy at the high level of abstraction is one or more of event-based, activity-based, and behavior-based (rules based on events generated by IoT devices, Chen: [0041]).

Regarding claim 7, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein the second policy at the high level of abstraction is at least event-based, and is based at least in part on converting patterns to fields of an event (rules based on events generated by IoT devices, Chen: [0041]).

Regarding claim 8, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein an administrator of the network is permitted to modify the second policy at the high level of abstraction and the first policy at the low level of abstraction (allowing administrators to edit rules, Mangalvedkar: [0082]).

Regarding claim 9, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein an administrator of the network is permitted to modify the second policy at the high level of abstraction (defining rules and triggers based on user input, Chen: [0041], [0042]) and is not permitted to modify the first policy at the low level of abstraction (not allowing administrators to edit rules, Mangalvedkar: [0082]).

Regarding claim 10, Mangalvedkar-Chen-Brock teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar-Chen-Brock further discloses:
wherein one or more of generating the multi-level policy and classifying the IP endpoint is based at least in part on machine learning (rules based on machine learned logic, Mangalvedkar: [0082]).

Regarding claims 12-20, they do not teach or further define over the limitations in claims 2-10.  Therefore, claims 12-20 are rejected for the same reasons as set forth in the rejections of claims 2-10 above.







Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446